Citation Nr: 0817652	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Veteran represented by:	Georgianne F. Bollinger, 
Attorney at law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from February 1968 to October 1970.  Service in the 
Republic of Vietnam and receipt of the Combat Action Ribbon 
is indicated by the record. 

In a January 1993 rating decision, the RO in Indianapolis, 
Indiana granted service connection for PTSD.  A 30 percent 
disability rating was assigned. The veteran did not appeal 
this decision. 

In May 2002 the veteran filed a claim seeking an increased 
rating for his service-connected PTSD.  His claim was denied 
by the Indianapolis RO in August 2002.  In a subsequent June 
2004 rating decision, the RO increased his PTSD disability 
rating to 50 percent.  The veteran failed to perfect an 
appeal as to these decisions. 

The present appeal stems from the above-mentioned June 2006 
rating decision which continued the veteran's assigned 50 
percent disability rating.  The veteran has timely perfected 
an appeal as to this decision. 

In January 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Acting Veterans law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The Board notes that subsequent to the September 2007 
Supplemental Statement of the Case (SSOC) the RO received 
copies of the veteran's VA outpatient treatment records from 
September 2007 to January 2008.  In a January 2008 statement 
the veteran waived his right to have this evidence initially 
considered by the RO. 
FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
disturbances of mood and motivation, difficulty establishing 
effective work and social relationships, isolation, chronic 
sleep impairment, hypervigilance, depression, flashbacks and 
intrusive thoughts.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
PTSD, in excess of the currently assigned 50 percent, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
PTSD.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated February 1, 2006 and August 15, 2007, including a 
request for evidence "that your service-connected condition 
has gotten worse." See August 2007 VCAA letter. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The August 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the August 2007 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the August 2007 VCAA letter, the RO informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letter stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that it would consider evidence of the following in 
determining the disability rating: nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment.  

The August 2007 letter further stated that examples of 
evidence that the veteran should tell VA about or give to VA 
that may affect the assigned disability rating include the 
following: information about on-going treatment records, 
including VA or other Federal treatment records; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work; and statements 
discussing the service-connected disability symptoms from 
people who have witnessed how they affect him.  This complies 
with the recent decision of the Court concerning enhanced 
VCAA notice in increased rating cases, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In this case, the Diagnostic Code for PTSD pertains to the 
veteran's level of social and occupational impairment.  The 
RO provided the veteran with a copy of the relevant 
Diagnostic Code in the August 2007 letter and informed the 
veteran that "we consider the following criteria when 
evaluating your condition." Accordingly, the veteran has 
been provided notice of the ratings criteria and what was 
required in order to receive a higher disability rating, thus 
effectively satisfying the Court's concerns in Vazquez-
Flores. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA medical records and 
provided several VA examinations. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  As described above, a 50 percent 
disability rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The 50 percent disability rating was assigned by the RO in 
June 2004 based on evidence of intrusive thoughts, 
hypervigilance, depression, isolation and sleeping problems.  
Records from a recent hospitalization indicated a GAF score 
of 46 with evidence of an increased severity in symptoms.  

In order to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For reasons explained in 
greater detail below, the Board concludes that a 70 percent 
rating is not warranted.  


A VA discharge report from May 2004 indicated that the 
veteran was orientated to person place and time.  This is 
congruent with the February 2006 VA examination report 
indicating that the veteran was fully oriented and a January 
2004 VA examination report which stated that "he is fully 
oriented in all spheres."   Therefore, the spatial 
disorientation criteria has not been met. 

The veteran has denied having panic attacks or panic-like 
symptoms and the medical evidence does not indicate that the 
veteran suffers from near-continuous panic or depression 
which affects his ability to function independently, 
appropriately and effectively.  See February 2006 VA 
examination report. 

Medical treatment records indicate that the veteran has 
routinely denied suicidal ideation.  See May 2004 VA 
discharge report; VA outpatient treatment note dated July 25, 
2006; and, February 2006 VA examination report.  

The Board notes that nowhere in the VA examination reports or 
treatment records is the veteran described as having 
obsessional rituals which interfere with routine activities 
or speech which is intermittently illogical, obscure or 
irrelevant.  Nor has he alleged as much. 

During the January 2008 hearing the veteran testified that he 
does not need prompting as far of bathing or taking care of 
himself.  See January 2008 hearing transcript, page 20.  
During the veteran's February 2006 and January 2004 VA 
examination the veteran was noted as being appropriately 
dressed and maintaining proper hygiene. 

The veteran has testified that he isolates himself at work.  
See January 2008 hearing transcript, page 5.  In November 
2005 the veteran stated that he was not being supported for 
his high production so he reduced the number of parts he was 
producing.  See a November 2005 mental health treatment note.  
During the February 2006 VA examination the veteran stated 
that he had recently been assigned to supervise two 
employees.  Since the veteran had been "receiving mixed 
messages regarding job responsibilities and start date" he 
was able to cope "with this frustration by talking with 
upper management."  During the January 2008 hearing 
transcript the veteran testified that he currently works as a 
forklift driver and keeps himself isolated from other 
coworkers.  While the veteran keeps busy at work to avoid 
interacting with people the evidence indicates that he has 
been confronted with a number of stressful circumstances.  
However, there is no indication that the veteran has had 
difficulty adapting.  

The evidence of record indicates that the veteran has "a 
close and loving relationship with his wife and brother and 
step-son."  While his level of social involvement is 
reduced, he does attend church a few times a month and enjoys 
going on trips with his wife.  The record indicates that the 
veteran has been married several times and has been in his 
current marriage since 1993.  See February 2006 VA 
examination report.  Accordingly, the evidence indicates that 
the veteran has maintained effective relationships. 

With respect to impaired impulse control, the medical 
evidence indicates that the veteran is easily angered.  
During the January 2008 hearing the veteran testified that he 
has a fear of losing control and hurting someone. See January 
2008 hearing transcript, page 16.  However, there is no 
indication that veteran's easily aroused anger includes an 
impaired impulse control such as unprovoked irritability with 
periods of violence and the veteran specifically denied 
having an impaired impulse control during the February 2006 
VA examination. 

As indicated above, the veteran has not met any of the 
criteria necessary for a 70 percent rating.  A review of the 
medical evidence indicates that the veteran's psychiatric 
symptomatology centers around his disturbances of mood and 
motivation, and difficulty establishing effective work and 
social relationships, isolation, chronic sleep impairment, 
hypervigilance, depression, flashbacks, intrusive thoughts.  
As detailed in the law and regulations section above, these 
symptoms are more congruent with the veteran's currently 
assigned 50 percent disability rating.  

The Board has also considered the veteran's entitlement to a 
100 percent disability rating. However, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior. Nor is 
there evidence that there is a persistent danger of the 
veteran hurting himself or others, or memory loss for names 
of close relatives, own occupation or own name.  The February 
2006 VA examination specifically found that the veteran was 
"fully able to care for his activities of daily living and 
personal hygiene."  Both the January 2004 and February 2006 
VA examinations indicated that the veteran was orientated to 
time and place and did not suffer from persistent delusions 
or hallucinations.  Indeed, the veteran, through his 
attorney, testified that he did not believe that he met the 
criteria for a 100 percent schedular rating.  See January 
2008 hearing transcript, page 31.

The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such  
pathology.  

The Board additionally observes that the February 2006 VA 
examiner assigned a GAF score of 59 which is reflective of 
mild to moderate impairment due to PTSD, which is consistent 
with the veteran's assigned 50 percent disability rating.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD most closely approximates 
that which allows for the assignment  of a 50 percent 
evaluation.  An increased rating is therefore denied.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the veteran filed his claim for an increased 
disability rating for his service-connected PTSD in October 
2005.  Therefore, the relevant time period under 
consideration is from October 2004 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 2004 to the present. 

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's PTSD was 
more severe during the appeal period. The veteran has pointed 
to none.  As discussed above, the January 2004 and February 
2006 VA examination reports, VA treatment records and May 
2004 discharge report demonstrate no significant differences 
in pathology in the veteran's PTSD.  Accordingly, there is no 
basis for awarding the veteran disability rating other than 
the currently assigned 50 percent at any time from October 
2004 to the present.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  While the record indicates that 
the veteran has been hospitalized for his PTSD in April 2003, 
October 2003 and March 2004, the medical records indicate 
that these hospitalizations were voluntary.  Furthermore, 
there is no evidence of record indicating that the veteran 
has been hospitalized for his service-connected PTSD since 
March 2004.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
While employment is undoubtedly made more difficult by the 
veteran's hypervigilance and social isolation, this alone 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the veteran 
outside of the norm.  Such potential occupational impairment 
is specifically contemplated in the assigned 50 percent 
disability rating. See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Indeed, the record clearly establishes that the veteran is 
gainfully employed.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
veteran and her representative have pointed to none.  In that 
regard, it is also important to note that the veteran's 
attorney indicated that the criteria for individual 
unemployability had not been met.  See January 2008 hearing 
transcript, page 31.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 


ORDER

Entitlement to an increased rating for PTSD, in excess of the 
currently assigned 
50 percent, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


